Citation Nr: 1418844	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  12-09 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for actinic keratosis and basal cell carcinoma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service with the Coast Guard from August 1973 to August 1977 and with the Navy from May 1982 to July 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran testified at a hearing before the undersigned at the Board in July 2012.  A transcript of that hearing has been associated with the claims file.
 
The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  
 

FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's actinic keratosis and basal cell carcinoma related to his in-service sun exposure.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, actinic keratosis and basal cell carcinoma were incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board is granting the benefit sought in full, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

Generally, to prove service connection, the record must contain evidence concerning: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran's VA medical records show a current diagnosis of basal cell carcinoma, which was first diagnosed as actinic keratosis in and around October 2009.  Actinic keratosis is "a premalignant warty lesion occurring on the sun-exposed skin of the face or hands in aged light-skinned persons." Stedman's Medical Dictionary 946 (27th ed. 2000).  He has thus met the current disability requirement.

Review of the Veteran's personnel records and DD 214 forms show that the Veteran served in the Coast Guard from the age of 17 to the age of 21 and that he had sea service with the Navy, to include in and around the equator.  The Veteran has also competently and credibly testified that he spent extensive time on deck as a deck seaman with the Coast Guard through both tugboat and search and rescue experience.  He also testified that taking precautions against sun exposure, such as use of sunblock or hats, was not discussed during his service in the 1970s and 1980s.  The Veteran has thus met the in-service event requirement.

The dispositive question in this case is therefore whether there is a link or nexus between the current disability and the in-service event.  For the following reasons, the Board finds that the evidence is at least evenly balanced on this question.

The Veteran submitted a medical opinion, dated December 2012, from his treating dermatologist, Dr. "J.M.", in support of his claim.  The opinion letter noted that the Veteran had spent a significant amount of time on naval vessels while at sea, where sun exposure is increased.  Dr. J.M. also noted that the Veteran was relative young when he was diagnosed with skin cancer and that the skin cancer was aggressive.  Based upon this rationale, he opined that it was more likely than not that the Veteran's skin cancer could be attributed to his time in military service.  As Dr. J.M. explained the reasons for his conclusions based on an accurate characterization of the evidence of record, his opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

The Board also notes that during the course of the Veteran's skin cancer treatment (to include actinic keratosis), other physicians at VA medical centers also appear to contribute his skin cancer disorder to his military service.  For example, in October 2009, it was noted that the impression was actinic keratosis in a patient who was in the Navy with a history of a great deal of sun exposure.  In April 2010, it was noted that the Veteran was a retired Navy man with extensive sun exposure during his military time, which was spent predominantly around the equator.

The Veteran was afforded a VA examination in June 2010.  The VA examiner opined that it was less likely than not that the Veteran's skin cancer was related to service based upon a medical article which noted that it was lifetime skin exposure, not recent sun-tanning which adds to the risk of skin cancer and that up to 80 percent of sun damage is thought to occur before the age of 18.

The positive medical nexus opinions are at least as probative as the negative nexus opinion.  Dr. J.M.'s medical opinions considered the Veteran's lay testimony of sun exposure, provided opinions that were supported by rationale, and importantly, considered the facts and circumstances specific to the Veteran himself.  In this regard, the Board notes that the Veteran was 17 years of age when he joined the Coast Guard and experienced extensive sun exposure until the age of 21.  It does not appear that the VA examiner considered the age of the Veteran at the time of service, which in fact, would support a nexus based on the article the VA examiner cited.  Dr. J.M. also considered the age of the Veteran at onset of the carcinoma, as well as the nature of his specific cancer.  Finally, Dr. J.M.'s medical opinions are also supported by the Veteran's medical records.

The evidence is thus at least evenly balanced as to whether the Veteran's basal cell carcinoma is related to his in-service sun exposure.  As the reasonable doubt created by this approximate balance in the evidence must be resolved in favor of the Veteran, entitlement to service connection for actinic keratosis and basal cell carcinoma is warranted.


ORDER

Service connection for actinic keratosis and basal cell carcinoma is granted.



____________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


